Case:19-01233-MER Doc#:20 Filed:01/02/20                 Entered:01/02/20 10:37:16 Page1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )       Case No. 19-11659-MER
Lake Loveland Dermatology, P.C.                 )       Chapter 11
Tax ID/EIN: XX-XXXXXXX                          )
                                                )
                   Debtor.                      )       __________________________
Lake Loveland Dermatology, P.C.                 )
Plaintiff,                                      )
                                                )       Adv. Proc. No. 19-1233-MER
v.                                              )
                                                )
790 Eisenhower, LLC                             )
Defendant.                                      )


                   DEFENDANT’S STATEMENT REGARDING JURISDICTION


         Defendant 790 Eisenhower, LLC (“Eisenhower”), by and through its undersigned counsel,

hereby submits this Statement Regarding Jurisdiction in accordance with this Court’s Order

(Docket No. 18). In response, Eisenhower hereby states as follows:

                                           BACKGROUND

         1.         On June 1, 2016, LLD as tenant, and Eisenhower as landlord and owner, entered

into a Lease Agreement (“2016 Lease”) for certain nonresidential real property known by street

address as 776 W. Eisenhower Boulevard, Loveland, Colorado 80537 (“Loveland Premises”).

         2.         Debtor-in-possession Lake Loveland Dermatology, P.C. (“LLD”) commenced

this adversary proceeding against Eisenhower on August 9, 2019. On August 30, 2019,

Eisenhower filed its Motion to Dismiss Adversary Complaint (“Motion to Dismiss”).



         {Z0299466/2 }                              1
Case:19-01233-MER Doc#:20 Filed:01/02/20                    Entered:01/02/20 10:37:16 Page2 of 5




       3.         On November 13, 2019, this Court entered its Order (Docket No. 176; Lead Case

No. 19-11650-MER) awarding “immediate possession” of the Loveland Premises to Eisenhower

and deeming the 2016 Lease rejected.

       4.         On November 15, 2019, LLD filed a Notice of Appeal, which was subsequently

docketed in the U.S. District Court for the District of Colorado at Case No. 19-cv-03250-REB.

       5.         After obtaining a one week extension of time, LLD also filed a Motion to

Reconsider Pursuant to Rules 7052 and 9023, or, in the Alternative, to Clarify Order (“Motion to

Reconsider”) (Docket No. 188 in lead case no. 19-11650-MER). Eisenhower timely filed its

Objection to Motion to Reconsider on December 17, 2019. On December 31, 2019, this Court

entered its Order denying the Motion to Reconsider. See Order (Docket No. 196; Lead Case No.

19-11650-MER).

       6.         On December 19, 2019, the Court entered its Order directing each party to file

“separate statements informing the Court as to the effect, if any, of the pending appeal on this

Court’s jurisdiction over the matters presented in the Motion to Dismiss.”

                                             STATEMENT

       7.         Eisenhower asserts that the pending appeal does not impact this Court’s jurisdiction

over the matters presented in the Motion to Dismiss. LLD’s appeal of the Order for Possession to

determine what “immediate” means under 11 U.S.C. § 365(d)(4)(A) does not impact this Court’s

jurisdiction to address the pending Motion to Dismiss LLD’s claims in this proceeding.

       8.         Generally, the filing of a notice of appeal confers jurisdiction on the court of appeals

and divests the bankruptcy court of its control over those aspects of the case involved in the

appeal. See Henderson v. Ray, 164 Fed. Appx. 760 (10th Cir. 2006) (citing Griggs v. Provident
       {Z0299466/2 }                                 2
Case:19-01233-MER Doc#:20 Filed:01/02/20                   Entered:01/02/20 10:37:16 Page3 of 5




Consumer Discount Co., 459 U.S. 56, 58 (1982)); Lancaster v. Indep. School Dist. No. 5, 149 F.3d

1228, 1237 (10th Cir. 1998) (filing of a notice of appeal divests district court of jurisdiction over

any issues on appeal and the bankruptcy court retains jurisdiction over collateral matters).

          9.         Under the Rule 8002(b)(1) of the Federal Rules of Bankruptcy Procedure, the time

to file an appeal runs for all parties from the entry of the last such remaining motion to alter or

amend the judgment under Rule 9023, among others. See F.R.B.P. 8002(b)(1). Here, LLD filed

its notice of appeal of the Order for Possession, and then filed its Motion to Reconsider the same

with this Court. After entry of the Order denying the Motion to Consider, the appeal of the Order

for Possession became effective.

          10.        Notwithstanding the appeal, this Court retains jurisdiction over this separate

adversary proceeding and the pending Motion to Dismiss. LLD has not sought or obtained a stay

of the Order for Possession pending appeal, and the Order for Possession is fully enforceable. It

is well-established that, absent a stay pending appeal, bankruptcy courts retain jurisdiction “to

decide issues and proceedings different from and collateral to those involved in the appeal.” See

In re Board of Dirs. Of Hopewell Int'l Ins. Ltd., 258 B.R. 580, 583 (Bankr. S.D.N.Y. 2001) (citing

In re Allen-Main Assocs., Ltd. P'ship, 243 B.R. 606, 608-09 (D. Conn. 1998)). A bankruptcy court

also retains jurisdiction, absent a stay pending appeal, to enforce the order or judgment appealed

from, because in so doing, “the court does not disrupt the appellate process so long as its decision

remains intact for the appellate court to review.” Hopewell, 258 B.R. at 583 (quoting In re

Prudential Lines, Inc., 170 B.R. 222, 243 (S.D.N.Y. 1994), appeal dismissed, 59 F.3d 327 (2d Cir.

1995)).


          {Z0299466/2 }                              3
Case:19-01233-MER Doc#:20 Filed:01/02/20                  Entered:01/02/20 10:37:16 Page4 of 5




          11.        The Motion to Dismiss seeks dismissal of each claim in LLD’s Complaint for

failing to state a claim for relief pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R. Bankr. P. 7012.

The issue on appeal is whether this Court “erred when ruling that [LLD] must immediately

surrender the [Loveland Premises] when doing so would moot a pending adversary claim, deny

[LLD] due process, and undermine the essential medical care of numerous patients.” Statement

of Issues to be Presented and Designation of Items to be Included in the Record on Appeal (Docket

No. 184; Lead Case No. 19-11650-MER). The appeal of the Order for Possession is completely

different from Eisenhower’s request to dismiss the adversary claims herein, and this Court

maintains jurisdiction over this separate proceeding.

          12.        At best, the issue of whether the Order for Possession moots a claim in this

proceeding is collateral to the issue of what “immediate” means on appeal. If any portion of this

adversary proceeding is mooted by LLD’s own appeal, such a result does not divest the jurisdiction

of this Court to determine the pending Motion to Dismiss for failing to state cognizable claims for

relief.

          13.        Therefore, Eisenhower states that LLD’s appeal of the Order for Possession does

not deprive this court of jurisdiction over determining the Motion to Dismiss this adversary

proceeding.




          {Z0299466/2 }                             4
Case:19-01233-MER Doc#:20 Filed:01/02/20           Entered:01/02/20 10:37:16 Page5 of 5




       WHEREFORE, Eisenhower states this Court has jurisdiction over the matters presented

in the Motion to Dismiss.

DATED this 2nd day of January, 2020.      SENN VISCIANO CANGES, P.C.

                                          /s/ Frank W. Visciano______________
                                          Frank Visciano
                                          1700 Lincoln Street, Suite 4300
                                          Denver, CO 80203
                                          Phone Number: (303) 298-1122
                                          fvisciano@sennlaw.com

                                          MARKUS WILLIAMS YOUNG & HUNSICKER

                                          /s/Matthew T. Faga______________
                                          Matthew T. Faga
                                          1700 Lincoln Street, Suite 4500
                                          Denver, CO 80203
                                          Phone Number: (303) 318-0120
                                          mfaga@markuswilliams.com

                                          CO-COUNSEL FOR DEFENDANT


                              CERTIFICATE OF SERVICE

     I certify that on January 2, 2020, a true and correct copy of the foregoing DEFENDANT’S
STATEMENT REGARDING JURISDICTION was electronically filed and served via
CM/ECF pursuant to L.B.R. 9036-1 on the parties listed below:

Via CM/ECF
Jordan D. Factor                                 Frank W. Visciano
jfactor@allen-vellone.com                        fvisciano@sennlaw.com

Michael T Gilbert
mgilbert@allen-vellone.com


                                                     /s/ Jessica Anderson______________
                                                     Jessica Anderson, Legal Assistant


       {Z0299466/2 }                         5
